



Exhibit 10.1


UNUM GROUP
2020 EMPLOYEE STOCK PURCHASE PLAN

PURPOSE OF THE PLAN
The Unum Group 2020 Employee Stock Purchase Plan (the “Plan”) is sponsored by
Unum Group (the “Company”) to provide its employees and those of its
subsidiaries an opportunity to share in the ownership of the Company by
providing them with a convenient means for regular and systematic purchases of
shares of the Company’s Common Stock, $0.10 par value (the “Stock”), at
favorable prices and on favorable terms, and thus to develop a stronger
incentive to work for the continued success of the Company.
The Plan is intended to qualify as an “Employee Stock Purchase Plan” under
Sections 421 and 423 of the Internal Revenue Code of 1986, as amended (“Code”).
The provisions of the Plan will be construed in a manner consistent with the
requirements of such sections of the Code.
ADMINISTRATION; AMENDMENT; TERM OF PLAN
The Plan is administered by the Human Capital Committee of the Board of
Directors (the “Committee”). Members of the Committee are non-employee directors
who are elected by the stockholders. Members of the Committee serve without
fixed terms and are appointed or removed by the Board. The Committee has the
power to make, amend, and repeal rules and regulations for the interpretation
and administration of the Plan, to construe and interpret the provisions and
supervise the administration of the Plan, to make factual determinations
relevant to Plan entitlements and to take all action in connection with
administration of the Plan as it deems necessary or advisable. The Committee
hereby delegates to and authorizes (i) the Chief Executive Officer of the
Company and his or her agents to determine the terms of Shares offered and
purchased under the Plan, subject to the terms of the Plan and (ii) the
Executive Vice President, People and Communications of the Company or his or her
delegate (the “Plan Administrator”) and the Plan Administrator’s agents,
including, without limitation, the employees within the Company’s Executive
Compensation department, to engage in the day-to-day administration of the Plan.
The Committee may amend, suspend, or discontinue the Plan at any time and for
any reason in its sole discretion so long as any such amendment is consistent
with the applicable requirements of Sections 421 and 423 of the Code. No
amendments will be made without stockholder approval if such approval is
required under any law or requirement of the stock exchange upon which the Stock
is listed. Furthermore, any amendments that increase the number of shares
reserved for issuance under the Plan may only be made with stockholder approval.
The Plan shall be effective as of April 1, 2020, subject to the approval of the
Company's stockholders within 12 months following approval of the Plan by the
Committee and shall continue in effect until the time that the Plan is
terminated in accordance with this section.
STOCK SUBJECT TO PLAN; PRORATION OF SHARES; ADJUSTMENTS
The Unum Group Amended and Restated Employee Stock Purchase Plan (the “Prior
Plan”) shall terminate on April 1, 2020, and no options shall be granted under
the Prior Plan on or following such date. The total number of shares that may be
issued to all participants under the Plan may not exceed 1,500,000 shares plus
any shares that were authorized for issuance under the Prior Plan that, as of
April 1, 2020, remained available for issuance under the Prior Plan. Stock
subject to the Plan may consist of unissued shares, reacquired shares or shares
bought on the open market for purposes of the Plan. If an option granted under
the Plan or Prior Plan expires or terminates for any reason without having been
exercised in whole or part, the shares subject to such option that are not
purchased shall not count against the foregoing limit and shall again be
available for subsequent option grants under the Plan. If the total number of
shares to be purchased


1    

--------------------------------------------------------------------------------





Exhibit 10.1


by all participants in any Purchase Period (as defined below) exceeds the number
of shares remaining available for issuance under the Plan, a number of shares
will be purchased by each participant in such Purchase Period equal to a pro
rata portion of the remaining available number of shares in as uniform a manner
as shall be practicable and as the Committee shall determine to be equitable. If
this occurs, any remaining balance in a participant’s account will be returned
to the participant, without interest, as soon as practicable. Whenever any
change is made in the Stock subject to the Plan or subject to deductions
outstanding under the Plan (whether through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination of
shares, exchange of shares, change in corporate structure, or otherwise), action
will be taken by the Committee to equitably adjust the number of shares subject
to issuance under the Plan and the terms of options outstanding under the Plan.
ELIGIBILITY; SUB-PLANS
All employees of the Company and its participating subsidiaries (as defined in
Code Section 424(f)) are eligible to participate in the Plan, except:
(a)
Employees who own (or would own immediately following the grant of an option
under the Plan) stock possessing 5% or more of the total combined voting power
or value of all classes of stock of the Company or any subsidiary. For purposes
of this section, the attribution rules of Code Section 424(b) shall apply in
determining stock ownership of any employee.

(b)    Employees who customarily work less than 20 hours per week.
(c)    Employees who customarily work 5 months or less per calendar year.
The Committee shall indicate from time to time which of its subsidiaries, if
any, are participating in the Plan.
The Committee may adopt sub-plans applicable to particular subsidiaries or
non-U.S. jurisdictions. The rules of such sub-plans may take precedence over
other provisions of this Plan, with the exception of the provisions pertaining
to the number of shares of Stock that may be issued under the Plan, but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan. The Committee shall not be required
to obtain the approval of stockholders prior to the adoption, amendment or
termination of any sub-plan unless required by applicable law, including the
laws of the foreign jurisdiction in which individuals participating in the
sub-plan are located.
PURCHASE PERIODS AND PURCHASE PRICE
Except to the extent provided otherwise by the Committee, there are four
three-month “Purchase Periods” beginning January 1, April 1, July 1, and October
1 in each calendar year; provided, that the first Purchase Period during 2020
shall begin on April 1, 2020. Options to purchase shares under the Plan will be
granted by the Company at the beginning of each period and are nontransferable
by the employee. The Purchase Periods will end on March 31, June 30, September
30 and December 31, respectively (or at such other time or times as may be
determined by the Committee). Options granted at the beginning of each Purchase
Period will be exercised at the end of such Purchase Period. Unless the
participating employee withdraws from the Plan (see “WITHDRAWAL FROM THE PLAN”),
whole and fractional shares of Stock will automatically be purchased for such
participating employee with the money withheld through payroll deductions during
the period.


2    

--------------------------------------------------------------------------------





Exhibit 10.1


The purchase price per share is 90% of the fair market value of the Stock on the
ending date of a Purchase Period. The fair market value of a share of Stock as
of such date shall be the official closing market price of the Stock on the New
York Stock Exchange (NYSE) (or such other exchange on which the Stock is
traded). If such exchange is closed, or if no sale of the Stock occurred on this
date, then the closing market price on the date preceding the ending of a
Purchase Period on which there was a sale will apply.
The Committee may, in its sole discretion, establish a different purchase price
or formula for determining the purchase price per share for any Purchasing
Period that has not commenced so long as such modification does not result in a
purchase price per share of less than the lesser of (i) 85% of the fair market
value of the Stock on the commencement date of a Purchase Period or (ii) 85% of
the fair market value of the Stock on the ending date of a Purchase Period.
Example of purchase price determination (assuming Purchase Period of January 1 -
March 31):
•
If closing price on March 31 is $25.00, then 90% of $25.00 is $22.50, which
would be the purchase price on March 31.

ENROLLMENT
Participation in the Plan for any eligible employee is voluntary. To
participate, the employee must enroll in the Plan by submitting an enrollment
election in accordance with instructions from the Plan Administrator. The
enrollment election must be submitted during an announced enrollment period
prior to the Purchase Period for which participation is to begin. By enrolling
in the Plan, the employee authorizes the Company to make after-tax payroll
deductions from Compensation (as defined in “PAYROLL DEDUCTION AMOUNTS”).
PAYROLL DEDUCTION AMOUNTS
A participating employee may elect payroll deduction of any amount in each pay
period but not less than $10 per pay period (or such other minimum amount as may
be determined by the Committee). The maximum amount per pay period that a
participating employee may elect to contribute is $865 (or such other maximum
amount as may be determined by the Committee). Compensation is defined, for
purposes of the Plan, as the participant’s regular base wages, but excluding
overtime, bonuses and any incentive pay.
CHANGES IN PAYROLL DEDUCTION
An employee may change payroll deduction amounts in such manner and at such
times as specified by the Committee (or the Plan Administrator or other
delegate) from time to time subject to the limitations discussed above in
“PAYROLL DEDUCTION AMOUNTS”. However, any change in payroll deductions during a
Purchase Period will not become effective until the first payroll deduction of
the following Purchase Period. If any employee changes the deduction amount to
$0, this is considered a withdrawal from the Plan. See “WITHDRAWAL FROM THE
PLAN” for further details.
LUMP SUM PURCHASE PAYMENTS
All payments to the Plan must be made by payroll deduction. Lump sum purchase
payments are not permitted.


3    

--------------------------------------------------------------------------------





Exhibit 10.1


MAXIMUM AMOUNT OF PURCHASE
Notwithstanding anything else contained herein, the maximum number of shares of
Stock that a participating employee may purchase in any Purchase Period is 2,000
shares (or such other maximum amount as may be established by the Committee).
Furthermore, no employee may be granted an option for any Purchase Period which
permits such employee’s rights to purchase Stock under this Plan and any other
qualified employee stock purchase plan (within the meaning of Code Section 423)
of the Company and its subsidiaries to accrue at a rate which exceeds $25,000 of
the fair market value of such Stock for each calendar year in which an option is
outstanding at any time. For purposes of this Section only, fair market value
shall be determined as of the beginning of the Purchase Period. If a
participating employee’s purchases exceed this amount, such participating
employee’s excess payroll deductions will be returned, without interest, as soon
as practicable.
STOCK ACCOUNT, RIGHTS OF A STOCKHOLDER AND DELIVERY OF SHARES
Payroll deductions on behalf of each participating employee will be used to
purchase Stock of the Company, with such purchased Stock credited to an account
maintained by a brokerage firm selected by the Committee.
Stock Account
Whole and fractional shares are automatically credited to a participating
employee’s Stock account at the brokerage firm as soon as practicable after each
Purchase Period ends. No interests in, and no further rights or obligations
under, the Plan are created by crediting a participating employee’s Stock
account.
Rights of a Stockholder
A participating employee will have the rights and privileges of a stockholder
once the shares purchased under the Plan are credited to his or her brokerage
account. Whole shares, but not fractional shares, can be voted. Dividends on
shares purchased and maintained in a participating employee’s Stock account will
be paid, at the participating employee’s election, either (i) in cash or (ii) by
automatic reinvestment in Stock under the terms and conditions for dividend
reinvestment. If a participating employee has not made an election, such
dividends will automatically be reinvested in cash or in Stock in accordance
with the Plan Administrator’s procedures. Shares purchased through dividend
reinvestment are not offered under the Plan and are not purchased pursuant to,
or at a price determined under, the Plan.
Delivery of Shares
Unless and until otherwise determined by the Committee, shares of Stock
purchased pursuant to the Plan may not, for a period of two years after the date
of purchase, be transferred from the brokerage account originally credited with
the shares to an account maintained by a different brokerage firm.
WITHDRAWAL FROM THE PLAN
Unless and until otherwise determined by the Committee, a participating employee
may voluntarily withdraw from the Plan at any time, except during the period
(the “Non-Withdrawal Period”) from the end of an enrollment period to the
beginning of the Purchase Period to which such enrollment period relates. For
example, if the enrollment period for the third quarter Purchase Period is from
June 1 to June 21, then a participating employee will not be permitted to
withdraw from the Plan during the period from June 22 to June 30, and amounts
withheld by payroll deduction during the second quarter Purchase Period,
including


4    

--------------------------------------------------------------------------------





Exhibit 10.1


during the Non-Withdrawal Period, will be used to purchase shares of Stock at
the end of the second quarter Purchase Period.
If a withdrawal occurs for any reason, the participating employee’s interest in
the Plan terminates. To voluntarily withdraw, a participating employee must
notify the Plan Administrator in accordance with instructions provided by the
Plan Administrator. If a participating employee becomes ineligible to
participate in the Plan for any reason, the Company will automatically withdraw
the employee from the Plan.
When a participating employee withdraws from the Plan, the Company will cease
payroll deductions, and any payroll deductions that may have accumulated in the
Purchase Period during which such withdrawal occurs will be refunded as soon as
practicable, without interest. A participating employee who withdraws from the
Plan must re-enroll in the Plan (in accordance with the requirements set forth
in “ENROLLMENT” above) before the employee may participate again. Accordingly, a
participating employee who withdraws from the Plan may participate in the Plan
again, if then eligible, as early as the beginning of the Purchase Period
immediately following the date of withdrawal if the employee re-enrolls in the
Plan during an enrollment period ending prior to such Purchase Period.
TERMINATION OF EMPLOYMENT
Upon any termination of employment while participating in the Plan, such
employee’s participation will automatically end on the date of termination of
employment, and any payroll deductions that have accumulated will be refunded as
soon as practicable, without interest. In the event of a participating
employee’s death, funds will be refunded to the named beneficiary of the payroll
deduction account, or if a beneficiary has not been named, to such deceased
employee’s estate.
TRANSFERABILITY
Neither payroll deductions nor any rights to exercise an option or to receive
shares of Stock under the Plan may be voluntarily or involuntarily assigned,
transferred, pledged, or otherwise disposed of in any way, and any attempted
assignment, transfer, pledge, or other disposition shall be null and void and
without effect. If a participating employee attempts to transfer, assign or
otherwise encumber his or her rights or interests under the Plan, other than as
permitted by the Code, such act shall be treated as an election by the
Participant to withdraw from the Plan (see “WITHDRAWAL FROM THE PLAN” above).
GOVERNING LAW; COMPLIANCE WITH LAW
The Plan will be construed in accordance with the laws of the State of Delaware
without reference to principles of conflict of laws. The Company’s obligation to
sell and deliver shares of Stock hereunder will be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may, in the opinion of counsel for the
Company, be required. The Company may make such provisions as it may deem
appropriate for the withholding of any taxes or payment of any taxes which it
determines it may be required to withhold or pay in connection with a
participant’s participation in the Plan.


5    